DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
           Applicants submit that regarding claims 21 and 22, Solomko, Bai and Anthony do not teach the amended limitations.
           In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
            Examiner submits that Solomko teaches of a plurality of couplers (#18.1 - #18.P, Fig.13) between a plurality of first switches (#66, P switches, Fig.13) and a first and second antennas (70.1 – 70.P, Fig.13) as shown in Fig.13. Bai teaches of a first switch (multiway switch, 4P4T, Fig.4A) comprising: a plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A). As discussed in the Rejection, it would involve only routine skill in the art to have the plurality of first switches put together into a single first 
 
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

            Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solomko et al (US 2017/0257135) in view of Bai et al (US 2019/0288728) and further in view of Anthony et al (US 2016/0381649).

             Re claim 21, Solomko teaches of a high-frequency signal transmission-reception circuit (Fig.13) comprising: a plurality of filter groups, each filter group comprising a plurality of filter pairs (#64, TRX pair, Fig.13), each filter pair comprising at least one filter (#64); a plurality of first switches (#66, P switches, Fig.13) comprising: a plurality of filter-side terminal groups (each switch has an input terminal as shown in #66, Fig.13), each filter-side terminal group comprising a plurality of filter-side terminals electrically connected to respective ones of the plurality of filter pairs (each switch has a plurality of filter-side terminals as shown in #66, Fig.13), and an antenna-side terminal group (#68.1 – 68.P, Fig.13) electrically connected to a plurality of antennas via a plurality of transmission paths (#72.1 – 72.P, Fig.13); a plurality of couplers (#18.1 - #18.P, Fig.13) between the plurality of first switches and the first and second antennas (the couplers are between the plurality of first switches and the antennas as shown in Fig.13), each coupler being coupled with a respective one of the plurality of transmission paths (as shown in Fig.13); a second switch (#2, Fig.13) comprising an input terminal group (#4.1 - #4.N, Fig.13) electrically connected to the plurality of couplers (connected to #18.1 – #18.P, Fig.13), and an output terminal (one of the output terminals 1 – M, Fig.13) configured to 
         Bai teaches of a first switch (multiway switch, 4P4T, Fig.4A) comprising: a plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A), each band pass filter-side terminal group comprising a plurality of band pass filter-side terminals (each group has two band pass filter-side terminals) electrically connected to respective ones of the plurality of band pass filter pairs (a first and second band-pass filter, Fig.4A), and an antenna-side terminal group (4 output ports, Fig.4A) electrically connected to a 
         Anthony teaches of a plurality of band pass filter groups (#16, Fig.2B), each band pass filter group comprising a plurality of band pass filter pairs (band pass filter pairs as shown in Fig.2B), each band pass filter pair comprising at least one band pass filter (as shown in Fig.2B) (Paragraphs 0072 – 0073). Anthony further teaches of a plurality of couplers (#12, Fig.5), each coupler being in a respective one of the plurality of transmission paths (as shown in Fig.10) and configured to output respective detection signals, the detection signals representing a signal strength (power detector, Fig.6A) of a high-frequency signal transmitted on the respective transmission path (#62, Fig.6B); and a second switch (#44, Fig.5A) electrically connected to the plurality of couplers (Fig.5A).


             Re claim 22, Solomko teaches of a high-frequency signal transmission-reception circuit (Fig.13) comprising: a plurality of filter groups, each filter group comprising a plurality of filter pairs (#64, TRX pair, Fig.13), each filter pair comprising at least one filter (#64); a plurality of first switches (#66, P switches, Fig.13) comprising: a plurality of filter-side terminal groups (each switch has an input terminal as shown in #66, Fig.13), each filter-side terminal group comprising a plurality of filter-side terminals electrically the couplers are between the plurality of first switches and the antennas as shown in Fig.13), each coupler being coupled with a respective one of the plurality of transmission paths (as shown in Fig.13); a second switch (#2, Fig.13) comprising an input terminal group (#4.1 - #4.N, Fig.13) electrically connected to the plurality of couplers (connected to #18.1 – #18.P, Fig.13), and an output terminal (one of the output terminals 1 – M, Fig.13) configured to output an output signal from one of the plurality of couplers (as shown in Fig.13), wherein the plurality of first switches are configured to: electrically connect a filter-side terminal in a first filter-side terminal group to a first antenna-side terminal (#68.1, Fig.13) in the antenna-side terminal group (for example from the first switch, as shown in Fig.13), and electrically connect a filter-side terminal in a second filter-side terminal group to a second antenna-side terminal (#68.2, Fig.13) in the antenna-side terminal group (for example from the second switch, as shown in Fig.13), and wherein the second switch (#2, Fig.13) is configured to electrically connect a terminal in the input terminal group to the output terminal (as shown in Fig.13). Solomko teaches of each of the TRX sections (60.1 – 60.P) processing different bands (Paragraph 0050). However, Solomko does not specifically teach of the pair of filters being bandpass filters. Solomko does not specifically teach of the plurality of first switches being a first switch, wherein the band pass filter-side terminal in the first band pass filter-side terminal group and the band pass filter-side terminal in 
         Bai teaches of a first switch (multiway switch, 4P4T, Fig.4A) comprising: a plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A), each band pass filter-side terminal group comprising a plurality of band pass filter-side terminals (each group has two band pass filter-side terminals) electrically connected to respective ones of the plurality of band pass filter pairs (a first and second band-pass filter, Fig.4A), and an antenna-side terminal group (4 output ports, Fig.4A) electrically connected to a plurality of antennas via a plurality of transmission paths (antenna system, Fig.1B). Bai further teaches of wherein the first switch (multiway switch, 4P4T, Fig.4A) is configured to: electrically connect a band pass filter-side terminal (each group has two band pass filter-side terminals) in a first band pass filter-side terminal group of the plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A) to a first antenna-side terminal connected to the first antenna (antenna system, Figures 8 – 9), and electrically connect a band pass filter-side terminal (each group has two band pass filter-side terminals) in a second band pass filter-side terminal group of the plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A) to a second antenna-side terminal connected to the second antenna (antenna system, Figures 8 – 9), wherein the band pass filter-side terminal in the first band pass filter-side terminal group and the band pass filter-side terminal in the second band pass filter-side terminal group are configured 
         Anthony teaches of a plurality of band pass filter groups (#16, Fig.2B), each band pass filter group comprising a plurality of band pass filter pairs (band pass filter pairs as shown in Fig.2B), each band pass filter pair comprising at least one band pass filter (as shown in Fig.2B) (Paragraphs 0072 – 0073). Anthony further teaches of a plurality of couplers (#12, Fig.5), each coupler being in a respective one of the plurality of transmission paths (as shown in Fig.10) and configured to output respective detection signals, the detection signals representing a signal strength (power detector, Fig.6A) of a high-frequency signal transmitted on the respective transmission path (#62, Fig.6B); and a second switch (#44, Fig.5A) electrically connected to the plurality of couplers (Fig.5A).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of first switches be a single first switch since it has been held that forming in one piece a component which has been formed in two pieces and put together involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the two or more band pass filter-side terminals configured to be connected to one of the first or second antenna-side terminals that performs multiple implementations providing flexibility in the communication system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filters be bandpass filters so as to allow the frequencies within the specific frequency bands of Solomko. It would have been obvious to one having ordinary . 

Allowable Subject Matter

            Claims 1 – 2, 6 – 8, 14, 18, 20 and 23 are allowed.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633